Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-17-00783-CV

                                       Aydee Marie MOSER,
                                             Appellant

                                                  v.

                                      Charles Phillipe MOSER,
                                              Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-CI-14150
                           Honorable Stephani A. Walsh, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 31, 2018

DISMISSED

           Appellant has filed a “notice of nonsuit” which we construe as a motion to dismiss this

appeal. Appellee has not opposed the motion. Therefore, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the party who incurred

them.

                                                   PER CURIAM